



EXHIBIT 10.2


THE ISSUANCE AND SALE OF THE SECURITIES AND THE SECURITIES INTO WHICH THIS
INSTRUMENT IS CONVERTIBLE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) IF REASONABLY REQUESTED BY THE COMPANY, AN OPINION OF
COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.


SUBORDINATED SECURED CONVERTIBLE PROMISSORY NOTE
[Second Convertible Note]

 

$300,000 
August 28, 2006

        


FOR VALUE RECEIVED, the undersigned, DSL.net, Inc., a Delaware corporation
(“Borrower”), hereby promises to pay to MDS Acquisition, Inc., a Delaware
corporation (“Lender”), or order, the principal sum of Three Hundred Thousand
Dollars ($300,000), together with accrued interest as provided herein. This Note
is being issued pursuant to the Purchase Agreement, dated as of the date hereof,
between Borrower, Lender and Lender’s parent company, MegaPath Inc. (the
“Purchase Agreement”).


A.  Interest. Interest shall accrue with respect to the principal sum hereunder
at eight percent (8%) per annum. However, if an Event of Default, as defined
herein, occurs and is continuing, then interest shall accrue at ten percent
(10%) per annum. Interest payable hereunder shall be calculated on the basis of
a three hundred sixty (360) day year for actual days elapsed.


B.  Payment.


1.  Scheduled Payment. The principal indebtedness, together with all accrued
interest, shall be payable in full on the later of (i) December 31, 2007, and
(ii) the earlier of (A) December 31, 2008, and (B) the date that is thirty (30)
days following the date on which the condition for exercise of the Conversion
Right specified in clause (i) of the first sentence of Section E.1 is satisfied
(the “Maturity Date”).
 
 
1

--------------------------------------------------------------------------------

 


2.  Prepayment. Borrower shall not have the right to prepay, in whole or in
part, the principal of this Note without the prior written consent of Lender,
given in its sole discretion.


3.  Form of Payment. Principal and interest and all other amounts due hereunder
are to be paid in lawful money of the United States of America in federal or
other immediately available funds.


C.  Security Interest and Subordination.


1.  Security Interest. Borrower’s obligations hereunder are secured by
Borrower’s grant of a security interest to Lender in all of Borrower’s personal
property (the “Collateral”) pursuant to the Security Agreement, dated as of the
date hereof, between Borrower and Lender (the “Security Agreement”).


2.  Subordination. Lender’s Lien against the Collateral is subordinated to prior
existing Liens granted to other lenders to Borrower, to the extent provided in
the Subordination Agreement, dated as of the date hereof, by and among Borrower,
Lender and Laurus Master Fund, Ltd. (the “Subordination Agreement”).
 
D.  Events of Default. During the continuance of an Event of Default, as defined
in the Security Agreement, Lender shall have the right to exercise its rights
and remedies with respect to Borrower and the Collateral as provided in the
Security Agreement.


E.  Conversion Right.


1.  Conversion Right.Subject to (i) Borrower having obtained any required
regulatory approvals, the failure of which to obtain prior to Lender owning
49.9% of the Common Stock Outstanding would constitute a Material Adverse Effect
(as defined in the Purchase Agreement), and (ii) Lender having exercised the
conversion right with respect to the First Convertible Note, Lender shall have
the right (the “Conversion Right”), in its sole discretion, at any time to elect
to convert the outstanding principal hereunder into such number of fully paid
and nonassessable shares of Common Stock (such shares the “Conversion Shares”)
as determined by dividing the outstanding principal hereunder by the Conversion
Price (as defined below); provided, however, that Lender may convert the
outstanding principal into Common Stock only to the extent that the Conversion
Shares, when aggregated with the Common Stock owned by Lender immediately prior
to the conversion, would equal 49.9% of the Common Stock Outstanding, accounting
for all antidilution adjustments to then outstanding Convertible Securities and
Options that would result from such issuance of the Conversion Shares. The
“Conversion Price” shall be the amount determined by dividing the outstanding
principal hereunder by the number of shares of Common Stock that Lender needs to
acquire in order to own 49.9% of the Common Stock Outstanding, accounting for
all antidilution adjustments to then outstanding Convertible Securities and
Options that would result from such issuance of the Conversion Shares.


2.  Exercise of Conversion Right. To convert any of the outstanding principal
hereunder into shares of Common Stock, Lender shall deliver to Borrower a
written notice of election to
 
 
2

--------------------------------------------------------------------------------

 
 
exercise the Conversion Right (the “Conversion Notice”). Borrower shall, as soon
as practicable thereafter, issue and deliver to Lender a certificate or
certificates, registered in Lender’s name, for the number of Conversion Shares
to which Lender shall be entitled by virtue of such exercise. The conversion of
the outstanding principal shall be deemed to have been made on the date that
Borrower receives the Conversion Notice (the “Conversion Date”) and Lender shall
be treated for all purposes as the record holder of the Conversion Shares as of
such date.


3.  Acquisition. Borrower shall give Lender written notice of an Acquisition no
later than the date that notice of such event is given to Borrower’s
stockholders. Lender may deliver a Conversion Notice that provides that the
exercise of the Conversion Right is contingent upon, and shall occur concurrent
with, the closing of the Acquisition.
 
4.  Fractional Shares. Borrower shall not issue fractional shares of Common
Stock or scrip representing fractional shares of Common Stock upon exercise of
the Conversion Right. As to any fractional share of Common Stock which Lender
would otherwise be entitled to purchase from Borrower upon such exercise,
Borrower shall purchase from Lender such fractional share at a price equal to an
amount calculated by multiplying such fractional share (calculated to the
nearest 1/100th of a share) by the fair market value of a share of Common Stock
on the Conversion Date, as determined in good faith by Borrower’s Board of
Directors. Payment of such amount shall be made in cash or by check payable to
the order of Lender at the time of delivery of any certificate or certificates
arising upon such exercise.
 
5.  Other Dilutive Events. If any event occurs as to which the other provisions
of this Section E are not strictly applicable but the failure to make any
adjustment would not fairly protect the Conversion Right in accordance with the
essential intent and principles hereof, then, in each such case, Borrower shall
appoint a firm of independent public accountants of recognized national standing
(which may be Borrower’s regular auditors) which shall give their opinion upon
the adjustment, if any, on a basis consistent with the essential intent and
principles established in this Section E, necessary to preserve, without
dilution, the Conversion Right. Upon receipt of such opinion, Borrower shall
promptly mail a copy thereof to Lender and shall make the adjustments described
therein.


F.  Other Provisions.
 
1.  Definitions. As used herein, the following terms shall have the following
meanings:


“Acquisition” means (i) the Borrower’s merger, consolidation, or reorganization
with one or more entities, corporate or otherwise, as a result of which the
Borrower’s stockholders immediately prior to such merger, consolidation or
reorganization do not hold at least a majority of the stock of the surviving
entity that is entitled to vote for the election of directors, or (ii) the
Borrower sells all or substantially all of its assets.


“Common Stock Outstanding” means as of any date (i) all shares of Common Stock
that are outstanding as of such date, plus (ii) all shares of Common Stock
issuable upon conversion of Convertible Securities outstanding as of such date,
whether or not convertible as of such date.
 
 
3

--------------------------------------------------------------------------------

 


“Convertible Securities” means evidence of indebtedness, shares of stock or
other securities (other than Options and evidences of indebtedness) which are
convertible into or exchangeable for, with or without payment of additional
consideration, shares of Common Stock, either immediately or upon the arrival of
a specified date or the happening of a specified event or both.


“Option” means any right, warrant or option to subscribe or purchase shares of
Common Stock or Convertible Securities.
 
Capitalized terms used herein without definition shall have the meanings
assigned to them in the Security Agreement.


2.  Governing Law; Venue. This Note shall be governed by the laws of the State
of Delaware, without giving effect to conflicts of law principles. All actions
or proceedings arising in connection with this Note shall be conducted in
accordance with Section 8(a) of the Purchase Agreement.


3.  Notices. Any notice or communication required or desired to be served, given
or delivered hereunder shall be in the form and manner specified below, and
shall be addressed to the party to be notified as provided in Section 8(f) of
the Purchase Agreement.


4.  Lender’s Rights; Borrower Waivers. Lender’s acceptance of partial or
delinquent payment from Borrower hereunder, or Lender’s failure to exercise any
right hereunder, shall not constitute a waiver of any obligation of Borrower
hereunder, or any right of Lender hereunder, and shall not affect in any way the
right to require full performance at any time thereafter. Borrower waives
presentment, diligence, demand of payment, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note. In any action on this Note, Lender need not produce or
file the original of this Note, but need only file a photocopy of this Note
certified by Lender be a true and correct copy of this Note in all material
respects.
 
5.  Enforcement Costs. Borrower shall pay all costs and expenses, including
reasonable attorneys’ fees and expenses Lender expends or incurs in connection
with the enforcement of this Note, the collection of any sums due hereunder, any
actions for declaratory relief in any way related to this Note, or the
protection or preservation of any rights of the holder hereunder.


6.  Severability. Whenever possible each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision is prohibited by or invalid under applicable law, it shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of the provision or the remaining provisions of this
Note.
 
7.  Amendment Provisions. This Note may not be amended or modified, nor may any
of its terms be waived, except by written instruments signed by Borrower and
Lender.
 
 
4

--------------------------------------------------------------------------------

 


8.  Binding Effect. This Note shall be binding upon, and shall inure to the
benefit of, Borrower and Lender and their respective successors and assigns;
provided, however, that (i) Borrower’s rights and obligations shall not be
assigned or delegated without Lender’s prior written consent, given in its sole
discretion, and any purported assignment or delegation without such consent
shall be void ab initio, and (ii) Lender may not assign, transfer or otherwise
convey this Note to any Person that is not an Affiliate of Lender.


9.  Time of Essence. Time is of the essence of each and every provision of this
Note.


10.  Headings. Section headings used in this Note have been set forth herein for
convenience of reference only. Unless the contrary is compelled by the context,
everything contained in each section hereof applies equally to this entire Note.
 

 

 
DSL.net, Inc.


By: /s/ David F. Struwas                                    
Name: David F. Struwas________________
Title: President & Chief Executive Officer        
 

 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 